

116 HR 7730 IH: Long Island All-Water Helicopter Route Act of 2020
U.S. House of Representatives
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7730IN THE HOUSE OF REPRESENTATIVESJuly 22, 2020Mr. Suozzi (for himself, Miss Rice of New York, Mr. King of New York, and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo extend the special air traffic rule for civil helicopters operating VFR along the North Shore, Long Island, New York, to require the Administrator of the Federal Aviation Administration to promulgate a new special air traffic rule, and for other purposes.1.Short titleThis Act may be cited as the Long Island All-Water Helicopter Route Act of 2020.2.Long Island, New York, North Shore and South Shore Helicopter Routes(a)Extension of special air traffic rule for north shoreNotwithstanding the ending date for the period described in section 93.101 of title 14, Code of Federal Regulations, the special air traffic rule for civil helicopters operating VFR along the North Shore, Long Island, New York, in effect under subpart H of part 93 of title 14, Code of Federal Regulations, on August 6, 2020, shall remain in effect through the day before the date on which the final version of the special air traffic rule promulgated under subsection (b) is published. (b)Rulemaking proceeding(1)In generalThe Administrator of the Federal Aviation Administration (in this section referred to as the Administrator) shall conduct a rulemaking proceeding to promulgate a special air traffic rule for civil helicopters operating VFR along the North Shore and South Shore of Long Island, New York, in accordance with the requirements of this subsection.(2)RequirementsThe special air traffic rule promulgated under this subsection shall require the following:(A)North Shore Helicopter RouteEach person who pilots a civil helicopter operating VFR along Long Island, New York's northern shoreline between the VPLYD way­point and Plum Island shall—(i)based on the most recently published editions by the Federal Aviation Administration of the New York Helicopter Route Chart and the Northeast Aeronautical Chart Bulletin, adhere to an all-water North Shore Helicopter Route that includes operating around Orient Point, Shelter Island, and Plum Island;(ii)mitigate noise by flying at least 1 mile from the shoreline and at an altitude of not less than 2,500 feet mean sea level; and(iii)prohibit deviations from the North Shore Helicopter Route for purposes of transitioning to or from a destination or point of landing when departing from or arriving to locations east of longitude 72°16′04″ W.(B)South Shore Helicopter RouteEach person who pilots a civil helicopter operating VFR along Long Island, New York's southern shoreline between Breezy Point Jetty and the VPMLT waypoint shall— (i)based on the most recently published editions by the Federal Aviation Administration of the New York Helicopter Route Chart and the Northeast Aeronautical Chart Bulletin, adhere to an all-water South Shore Helicopter Route; and(ii)mitigate noise by flying at least 1 mile from the shoreline and at an altitude of not less than 2,500 feet mean sea level. (C)ExceptionsA person who pilots a civil helicopter operating VFR along Long Island, New York's northern shoreline or southern shoreline may deviate from the North Shore Helicopter Route or South Shore Helicopter Route—(i)when necessary for safety or weather conditions; or(ii)except as prohibited under subparagraph (A)(iii), when transitioning to or from a destination or point of landing.(D)Flight report(i)SubmissionIf safety or weather conditions cause a person piloting a civil helicopter operating VFR to deviate from the North Shore Helicopter Route or South Shore Helicopter Route, the person shall submit a 1-page report to the Administrator identifying the condition not later than 14 days after landing. (ii)Public databaseThe Administrator shall make the reports submitted under clause (i) publicly available in an online searchable database.(3)Deadlines(A)Rulemaking proceedingNot later than 90 days after the date of enactment of this Act, the Administrator shall publish a notice of proposed rulemaking to carry out the requirements of this section.(B)Public comment periodThe Administrator shall provide notice of, and an opportunity for, at least 30 days of public comment on the special air traffic rule promulgated under this subsection. (C)Effective date of special air traffic ruleNot later than May 1, 2021, the Administrator shall publish a final version of the special air traffic rule promulgated under this subsection which shall take effect upon publication.(c)RepealEffective on the date on which the final version of the special air traffic rule promulgated under subsection (b) is published by the Administrator, subpart H of part 93 of title 14, Code of Federal Regulations, is repealed.